Barrett, J.
I have no doubt that this case was an extraordinary and difficult one within the meaning of the Code. If the issues were at all similar to those in Taylor against the same defendant (tried before me two months since), the questions of law and fact were delicate and complicated. It certainly was not an ordinary action for breach of contract. The plaintiff, on the proofs contained in Mr. Shearman’s affidavit, is fairly entitled to a moderate allowance, and I think that, considering the amount involved, and the labor and expense stated, $500 would be but reasonable.